SBS MINING CORP MALAYSIA SDN. BHD. AUDITED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 Page Report of Independent Public Accounting Firm F-2 Balance Sheetsas of June 30, 2015 and June 30, 2014 F-3 Statements of Operationsand Comprehensive Loss for years ended June 30, 2015 and 2014 F-4 Statements of Cash Flowsfor the years ended June 30, 2015 and 2014 F-5 Statements of Stockholders' Equity (Deficit) for theyears ended June 30, 2015 and 2014 F-6 Notes to the Audited Financial Statements F-7 to F-14 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of SBS Mining Corp Malaysia SDN. BHD.: We have audited the accompanying consolidated balance sheets of SBS Mining Corp Malaysia SDN. BHD. (“the Company”) as of June 30, 2015 and 2014 and the related statement of operations, stockholders’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above present fairly, in all material respects, the financial position of SBS Mining Corp Malaysia SDN. BHD., as of June 30, 2015 and 2014, and the results of its operations and its cash flows for the year then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations and has a significant accumulated deficit. In addition, the Company continues to experience negative cash flows from operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ B F Borgers CPA PC B F Borgers CPA PC Lakewood, CO March 13, 2017 F-2 SBS MINING CORP MALAYSIA SDN. BHD. BALANCE SHEETS AUDITED June 30, 2015 June 30, 2014 Assets CURRENT ASSETS Cash and bank balances $ $ Other receivables and deposits Amounts due from related parties TOTAL CURRENT ASSETS Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) Other payables and accrued liabilities $ $ Amounts due to controlling shareholder Amounts due to related parties TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS’ EQUITY(DEFICIT) Capital stock: authorized 1,000,000 shares of MYR 1, 600,000 and 100,000 shares of common stock, respectively as at June 30, 2015 and June 30, 2014 Accumulated other comprehensive income Accumulated deficit ) ) TOTAL STOCKHOLDERS’ (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-3 SBS MINING CORP MALAYSIA SDN. BHD. STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS AUDITED Fiscal Year Ended June 30, June 30, REVENUE $ - $ - OPERATING EXPENSES Exploration expenses Office and general administrative costs Depreciation Salaries and benefits Professional fees OPERATING LOSS Loss before taxation ) ) Taxation expenses - ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE - BASIC $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING- BASIC Comprehensive Income (Loss): Net loss $ ) $ ) Effect of foreign currency translation Comprehensive Loss $ ) $ ) The accompanying notes are an integral part of these financial statements. F-4 SBS MINING CORP MALAYSIA SDN. BHD. STATEMENTSOF STOCKHOLDERS’ EQUITY (DEFICIT) AUDITED Common stock Retained Earnings Accumulated Other Comprehensive Shares Amount (Deficit) Income Total Balance, June 30, 2013 3 $ 1 $ $ ) $ Share issuance for cash Share return (3 ) (1
